Citation Nr: 0812363	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  03-08 596A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active military service from March 1974 to 
April 1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied service connection for a 
back condition.

The veteran's claim was remanded by the Board in July 2004, 
February 2006, and October 2006.  In the July 2004 decision, 
the Board denied service connection for hepatitis C and for 
an acquired psychiatric disorder.  In the February 2006 
decision, the Board denied a rating higher than 10 percent 
for a skin condition.  Hence, the aforementioned three issues 
are not currently before the Board. 


FINDINGS OF FACT

The veteran's current low back disability is not the result 
of a disease or injury in service, including service 
connected scars, and was not aggravated by a service 
connected disability.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service, including a service connected disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.310 
(2006 & 2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In this case, the veteran was provided with a preadjudication 
December 2002 VCAA letter which told him what evidence was 
needed to substantiate his claim for service connection for a 
back disability as secondary to his service connected scars.  
The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  

The veteran was also provided with a second VCAA letter in 
July 2004 after the initial adjudication of his appeal.  This 
letter again told the veteran what evidence was needed to 
substantiate a claim for service connection for a back 
disability on a direct and secondary basis, and who was 
responsible for obtaining evidence from various sources.  
This letter also notified the veteran that he should submit 
any evidence in his possession that pertained to his claim.  
A March 2006 letter notified the veteran that a disability 
rating and effective date would be assigned if service 
connection was established.  

As portions of the notices came after the initial 
adjudication of the claim, the timing of the notices did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied by the fact 
that the veteran's claim was readjudicated by the RO in 
December 2007, after proper VCAA notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  Therefore, the 
duty to notify the veteran has been met.  

The duty to assist the veteran has been met.  All VA 
treatment records have been obtained.  Records have been 
requested and received from the Social Security 
Administration (SSA).  The veteran has been afforded a VA 
examination, and necessary medical opinions have been 
obtained.  

An opinion has not been obtained as to whether a current back 
disability was directly incurred in service.  Under the VCAA, 
VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  The veteran has not reported a continuity of 
symptomatology and there is no other competent evidence that 
the current back disability might be directly related to a 
disease or injury in service.

There is no indication that there is any outstanding evidence 
that must be obtained prior to reaching a decision in this 
case.  

 Service Connection

The veteran contends that he has developed a back disability 
as a result of his service connected scars of the neck and 
left leg.  He argues that the scars of the left leg became 
painful and altered his gait, which resulted in the 
development of his back disability.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  

Secondary service connection may be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).  VA has amended the provisions of 38 C.F.R. 
§ 3.310 to incorporate the Court's holding in Allen, except 
that under the new version of the regulation, VA will not 
concede aggravation unless there is medical evidence created 
prior to the aggravation that shows a baseline level of 
aggravation prior to the aggravation.  38 C.F.R. § 3.310(b) 
(2007).  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg.  33422(2000) 

The Federal Ciruit has created a three-part test to determine 
whether a new law has prohibited retroactive effects: (1) 
"the nature and extent of the change of the law;" (2) "the 
degree of connection between the operation of the new rule 
and a relevant past event;" and (3) "familiar considerations 
of fair notice, reasonable reliance, and settled 
expectations." Princess Cruises v. United States, 397 F.3d 
1358 (Fed. Cir. 2005).  If, under this test, a rule or 
regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, No. 2006-7023 
(Fed. Cir. Jan. 7, 2008).

The new version of the regulation appears to have retroactive 
effects in that it imposes additional burdens to establish 
secondary service connection based on aggravation.  
Accordingly, the claim will be adjudicated under the old 
version of the regulation.

A secondary service connection requires medical evidence to 
connect the asserted secondary condition to the service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 10 Vet. App. 432 (1997).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The veteran does not contend and there is no evidence that 
his back disability is the result of any injury or incident 
during active service.  The service medical records are 
negative for evidence related to a back disability, and the 
initial evidence of a back disability is dated more than 20 
years after discharge from service.  The veteran's only 
contention from the beginning of his claim has been that he 
developed a back disability secondary to his service 
connected scars of the neck and left leg, which are a 
residual of pyodermia.

Extensive private medical records received from the SSA 
contain a very consistent history demonstrating that the 
veteran sustained an injury to his back in December 1996 
while lifting a garbage can over his head.  Records dated 
from December 1996 show that he sought treatment for his 
injury almost immediately and that he provided the history of 
a work injury at that time.  The veteran has continued to 
receive treatment for the residuals of his injury.  He 
underwent a thoracic laminectomy in April 1999, but he 
continues to experience difficulties.  Magnetic resonance 
imaging studies have also revealed a small left lateral 
herniated nucleus pulposes at L5 to S1.  None of these 
records contain a medical opinion or any other evidence to 
suggest that the veteran has developed a back disability 
secondary an altered gait due to scars, or that an altered 
gait due to scars has aggravated the disability incurred in 
1996.  

VA medical records also show that the veteran has a back 
disability, and note the history of an injury at work.  The 
veteran was afforded a VA skin examination in May 2002, and 
the examiner stated that there was a functional impairment in 
gait inasmuch as the ankles and lower legs showed active 
disease.  However, the veteran was afforded a VA examination 
of the spine in March 2006, and the examiner reviewed the 
medical records contained in the veteran's claims folder.  
This examiner opined that it was not likely that the 
veteran's initial skin disability caused or aggravated his 
low back condition, and that it was not likely the service 
connected skin condition aggravated or contributed to his 
chronic low back pain.  

As a lay person, the veteran is not qualified to express a 
medical opinion as to the relationship between his service 
connected scars and a low back disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The only medical 
opinion from a qualified medical professional is the one 
obtained in March 2006, and that opinion is against a finding 
that the back disability was caused or aggravated by the 
service connected scars.  The preponderance of the evidence 
is against the claim, and it must be denied.  


ORDER

Entitlement to service connection for a back disability is 
denied. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


